***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  ANTHONY CARTER v. STATE OF CONNECTICUT
                (AC 40914)
              DiPentima, C. J., and Alvord and Pellegrino, Js.

                                   Syllabus

The petitioner, who had been convicted of the crimes of assault in the first
   degree, attempt to commit assault in the first degree, risk of injury to
   a child and criminal possession of a firearm, filed a petition for a new
   trial, alleging that he had been convicted due to fraud by the prosecutor.
   The trial court granted the motion for summary judgment filed by the
   respondent, the state of Connecticut, on the ground that the petitioner
   had filed the petition for a new trial past the applicable three year statute
   of limitations ([Rev. to 2001] § 52-582). The petitioner filed a motion for
   reconsideration in August, 2017, which the court denied in September,
   2017, and the petitioner appealed to this court. In February, 2018, the
   petitioner filed a petition for certification to appeal from the denial of
   the petition for a new trial and a request for leave to file a late petition
   for certification, which the trial court denied. Subsequently, the peti-
   tioner filed a motion for reconsideration, which the court denied. On
   appeal, the petitioner claimed, inter alia, that the trial court abused its
   discretion by denying his late petition for certification to appeal. Held
   that the trial court properly denied the petitioner’s request for permission
   to file a late petition for certification, as the petitioner failed to demon-
   strate how the court’s ruling, based on the court’s finding of a lack of
   good cause for the petitioner’s delay, satisfied any of the criteria that
   constitutes an abuse of discretion; the record revealed that there was
   a delay of over four months from when the August, 2017 motion for
   reconsideration was denied and when the petitioner filed the petition
   for certification and the request for leave to file a late petition for
   certification, which was far beyond the statutory (§ 54-95 [a]) ten day
   time frame, and although the petitioner attributed the filing delay to
   errors by the office of the clerk, which incorrectly returned the petition
   to him, the trial court’s order demonstrated that it properly considered
   the reasons for the petitioner’s delay in filing the petition, and the
   petitioner did not explain how the alleged clerical error by the clerk’s
   office led to an over four month delay in filing the petition.
       Argued September 11—officially released November 5, 2019

                             Procedural History

   Petition for a new trial following the petitioner’s con-
viction of the crimes of assault in the first degree,
attempt to commit assault in the first degree, risk of
injury to a child and criminal possession of a firearm,
brought to the Superior Court in the judicial district
of Hartford, where the court, Noble, J., granted the
respondent’s motion for summary judgment and ren-
dered judgment thereon; thereafter, the court denied
the petitioner’s motion for reconsideration, and the peti-
tioner appealed to this court; subsequently, the court,
Noble, J., denied the petitioner’s petition for certifica-
tion to appeal and motion requesting leave to file a late
petition for certification; thereafter, the court, Noble,
J., denied the petitioner’s motion for reconsideration.
Appeal dismissed.
   Anthony Carter, self-represented, the appellant (peti-
tioner).
  Jo Anne Sulik, supervisory assistant state’s attorney,
with whom, on the brief, was Gail P. Hardy, state’s
attorney, for the appellee (respondent).
                           Opinion

   DiPENTIMA, C. J. The self-represented petitioner,
Anthony Carter, appeals from the judgment of the trial
court denying his petition for a new trial. The court
granted the motion for summary judgment filed by the
state of Connecticut on the ground that the petitioner
had filed the petition for a new trial past the applicable
statute of limitations. See General Statutes (Rev. to
2001) § 52-582. The petitioner then sought to appeal the
trial court’s decision. His petition for certification to
appeal was untimely, however, and the trial court
denied his petition. On appeal, the petitioner claims
that the court abused its discretion by denying his late
petition for certification to appeal. We disagree and,
accordingly, dismiss this appeal.
   The record reveals the following relevant facts and
procedural history. In 2002, the petitioner was con-
victed, after trial, of assault in the first degree in viola-
tion of General Statutes § 53a-59 (a) (5), attempt to
commit assault in the first degree in violation of General
Statutes §§ 53a-49 (a) (2) and 53a-59 (a) (5), risk of
injury to a child in violation of General Statutes § 53-
21 (a) (1) and criminal possession of a firearm in viola-
tion of General Statutes (Rev. to 2001) § 53a-217 (a)
(1). He was sentenced to a twenty-seven year prison
term. In 2004, this court affirmed the conviction. State
v. Carter, 84 Conn. App. 263, 283, 853 A.2d 565, cert.
denied, 271 Conn. 932, 859 A.2d 931 (2004), cert. denied,
544 U.S. 1066, 125 S. Ct. 2529, 161 L. Ed. 2d 1120 (2005).
The petitioner has since filed unsuccessful actions in
state and federal courts, including multiple petitions
seeking writs of habeas corpus and a writ of error
coram nobis, motions to correct an illegal sentence and
motions to set aside the judgment.1
  In January, 2014, the petitioner commenced this
action by filing a petition for a new trial pursuant to
General Statutes § 52-270. The petitioner alleged that
he had been convicted due to fraud by the prosecutor.
Specifically, the petitioner claimed that the prosecutor
made ‘‘false or misleading allegations calculated to
deceive the court in order to obtain a ruling in the
state’s favor’’ regarding evidence of nine millimeter
shell casings found by the Hartford Police Department.
   In responding to the petition, the state asserted the
special defense that the petitioner was not entitled to
a new trial because the petition had been filed more
than three years after judgment had been rendered and,
thus, was barred by the applicable statute of limitations
under General Statutes (Rev. to 2001) § 52-582. In his
reply, the petitioner responded that the statute of limita-
tions was not applicable because ‘‘judgments obtained
by means of fraud may be attacked at any time and,
therefore, toll the statute of limitations.’’
  In October, 2016, the state filed a motion for summary
judgment on the ground that the petition for a new trial
was filed more than eight years after the statute of
limitations had passed. Thereafter, the court granted
the state’s motion for summary judgment on August 15,
2017. In its memorandum of decision, the court, Noble,
J., determined that the petitioner had been sentenced
on August 2, 2002, and, therefore, the period for filing
a petition for a new trial ended on August 2, 2005. See
General Statutes (Rev. to 2001) § 52-582.2
   The court noted that the petitioner sought to establish
fraud on the part of the prosecutor and argued that
such fraud would toll the statute of limitations. The
court found, however, that the petitioner had not prof-
fered any evidence ‘‘that there was any fraudulent con-
cealment on the part of the [prosecutor]. The [petition-
er’s] petition and arguments in opposition of the motion
for summary judgment are devoid of any allegations
that would speak to the elements necessary to establish
a fraudulent concealment and are contrary to nearly
every piece of evidence submitted by the [state].’’ The
court then granted the state’s motion for summary judg-
ment. The petitioner filed a motion for reconsideration
on August 23, 2017, which the trial court denied on
September 7, 2017.
   The petitioner filed his appeal to this court on Octo-
ber 3, 2017. On February 7, 2018, the petitioner filed
both a petition for certification to appeal the denial of
the petition for a new trial and a request for leave to
file a late petition for certification, which the petitioner
titled ‘‘Motion to Accept Late Filing of Petition for Certi-
fication,’’ with the trial court. On February 9, 2018, the
court denied the petitioner’s request for leave to file a
late petition for certification. The court also denied
the petition for certification. In response to the court’s
orders, the petitioner filed a motion for reconsideration
on March 2, 2018. The court denied the motion for
reconsideration on March 26, 2018.
   On appeal, the petitioner raises four issues in his
brief. First, the petitioner argues that the court abused
its discretion by denying his motion to reconsider his
petition for a new trial because the court improperly
based its decision on claims of fraudulent concealment.
Second, the petitioner contends that the court’s grant-
ing of the state’s motion for summary judgment was
improper because the petitioner’s claims involved ques-
tions of motive and intent. Third, the petitioner argues
that rendering summary judgment in favor of the state
was improper because the court did, pursuant to § 52-
270 (a), have jurisdiction to hear the petitioner’s ‘‘fraud
on the court claim’’ beyond the three year statute of
limitations of General Statutes (Rev. to 2001) § 52-582.
Lastly, the petitioner claims that the court abused its
discretion by denying his motion to reconsider follow-
ing the court’s denial of his motion to file a late petition
for certification.
   In response, the state counters that the court did not
abuse its discretion in denying the petitioner’s request
for leave to file a late petition for certification. Alterna-
tively, the state argues that the court properly granted
the state’s motion for summary judgment. We need not
address the court’s granting of the motion for summary
judgment, however, because we agree with the state’s
first argument that the court properly denied the peti-
tioner’s request for leave to file a late petition for certifi-
cation. Therefore, we dismiss the appeal.
   General Statutes § 54-95 (a) provides in relevant part:
‘‘No appeal may be taken from a judgment denying a
petition for a new trial unless, within ten days after the
judgment is rendered, the judge who heard the case
. . . certifies that a question is involved in the decision
which ought to be reviewed by the Supreme Court or
by the Appellate Court . . . .’’ The petitioner here filed
his motion for leave to file a late petition for certification
over four months after the denial of the August 23,
2017 motion for reconsideration, far beyond the ten day
time frame.3
   In Santiago v. State, 261 Conn. 533, 540–44, 804 A.2d
801 (2002), our Supreme Court held that, even though
the failure to comply with § 54-95 (a) is not a jurisdic-
tional bar to an appeal from the denial of a petition for
a new trial, the certification requirement is mandatory.
Noting the statute’s goals of conserving judicial
resources by reducing frivolous appeals, the court fur-
ther held that the petitioner in that case was not entitled
to appellate review of the trial court’s judgment until
he satisfied the certification requirement. Id., 543, 545.
   In that decision, our Supreme Court further noted
that ‘‘the decision of whether to entertain an untimely
request for certification to appeal . . . is within the
sound discretion of the [trial] court. . . . In exercising
that discretion, the court should consider the reasons
for the delay.’’ (Citation omitted.) Id., 544–45 n.17. Our
Supreme Court explained that ‘‘[the trial] court will be
required to decide whether to excuse the petitioner’s
delay in filing his petition for certification to appeal
. . . with due regard to the length of the delay, the
reasons for the delay, and any other relevant factors.’’
Id., 545 n.18.
    In the present case, the record reveals that there was
a delay of over four months from when the August 23,
2017 motion for reconsideration was denied and when
the petitioner filed the petition for certification and the
request for leave to file a late petition for certification.
In his request for leave to file a late petition for certifica-
tion, the petitioner attributed the filing delay to errors
by the office of the clerk, which incorrectly returned
the petition to him. In response, the court stated that
it ‘‘is without authority to extend the time for filing the
appeal to a date which is more than twenty days from
the expiration date of the appeal period. . . . More-
over, the petitioner has failed to establish good cause
for a delay of over four months after the expiration of
the appeal period . . . .’’4 (Citation omitted.) The order
demonstrates that the court considered the reasons for
the petitioner’s delay in filing the petition, as required
by Santiago v. State, supra, 261 Conn. 544–45 nn.17
and 18. The petitioner does not explain how the alleged
clerical error by the clerk’s office led to an over four
month delay in filing the petition. The determination
by the court demonstrates that it considered the reasons
the petitioner offered for his delay in filing the petition
and, after doing so, denied the petitioner’s petition.
   The petitioner has failed to demonstrate how the
court’s ruling, based on the court’s finding of a lack of
good cause for the petitioner’s delay, satisfies any of
the criteria that constitutes abuse of discretion. Accord-
ingly, we conclude that the court’s denial of the petition-
er’s request for permission to file a late petition for
certification was proper.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The petitioner also brought another appeal that was argued the same
day as the present matter. That appeal stems from the dismissal of a motion
to set aside the petitioner’s 2002 conviction. There the petitioner claimed
that the judgment should be set aside due to fraud allegedly committed by
the prosecutor during his trial. See State v. Carter, 194 Conn. App.         ,
A.2d       (2019).
   2
     General Statutes (Rev. to 2001) § 52-582, the version of the statute that
was in effect at the time the petitioner committed the crimes, which remained
unchanged at the time the petitioner filed his petition for a new trial in
2014, provided: ‘‘No petition for a new trial in any civil or criminal proceeding
shall be brought but within three years next after the rendition of the
judgment or decree complained of, except that a petition based on DNA
(deoxyribonucleic acid) evidence that was not discoverable or available at
the time of the original trial may be brought at any time after the discovery
or availability of such new evidence.’’ General Statutes § 52-582 (a) currently
provides in relevant part: ‘‘No petition for a new trial in any civil or criminal
proceeding shall be brought but within three years next after the rendition
of the judgment or decree complained of, except that a petition for a new trial
in a criminal proceeding based on DNA (deoxyribonucleic acid) evidence
or other newly discovered evidence . . . that was not discoverable or avail-
able at the time of the original trial . . . may be brought at any time after
the discovery or availability of such new evidence . . . .’’ The revised lan-
guage of the statute does not affect our analysis.
   3
     The petitioner argues that the court abused its discretion in denying the
petition for certification even though it was filed beyond the statutory time
limit. In order to demonstrate abuse of discretion in the denial of the petition
for certification, the petitioner must demonstrate ‘‘[1] that the issues are
debatable among jurists of reason; [2] that a court could resolve the issues
[in a different manner]; or [3] that the questions are adequate to deserve
encouragement to proceed further.’’ (Emphasis omitted; internal quotation
marks omitted.) Seebeck v. State, 246 Conn. 514, 534, 717 A.2d 1161 (1998).
We need not address this argument in light of our determination that the
request for leave to file a late petition for certification to appeal was prop-
erly denied.
   4
     In the court’s order denying the request for leave to file a late petition
for certification, the court stated that it ‘‘is without authority to extend the
time for filing the appeal to a date which is more than twenty days from
the expiration date of the appeal period.’’ Because, here, an appeal to this
court had already been filed when the request for leave to file a late petition
for certification was filed in February, 2018, the court’s statement was not
pertinent. The motion before the court was not a request to file a late appeal
but a request to file a late petition for certification. Notwithstanding the
court’s misstatement alluding to its lack of authority, it properly considered
the causes and the length of the delay in the petitioner’s filing of the late
petition for certification.